DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and Claims 2-4, 8, 10-12, 14-16, and 18 have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Election/Restrictions
Applicant’s election without traverse of Group I, Species 5 in the reply filed on 11/07/2022 is acknowledged.
Claims 1, 5-7, 9, 13, 17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.
Claims 6-7 have been withdrawn because they contain limitations directed towards a cavity having a tapering diameter, which is a feature of non-elected species 1-4.

	Response to Amendment
In the amendment dated 11/07/2022, the following has occurred: Claims 2, 4, 6-8, and 10-12 have been amended; No claims have been canceled; Claims 1, 5, 9, 13, 17, and 19-20 have been withdrawn; No claims have been added. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “umbrella stand comprising a network interface for communication with an electronic device over a wireless communication network; a processor; and a memory” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conover (US 4,609,175).
Regarding Claim 2, Conover discloses an umbrella stand comprising: a base portion (Conover: Annotated Fig. 2; B) including a bottom surface and a top surface; a holder portion (Conover: Annotated Fig. 2; H) including an elongate segment extending upward from the base portion, the elongate segment having a cavity (Conover: Fig. 2; 15) defined therein that is accessible via an open end configured to receive a handle of the umbrella; and a securement mechanism (Conover: Fig. 2; 17-20) configured to secure the umbrella within the cavity of the elongate segment.
Regarding Claim 10, Conover discloses the umbrella stand of claim 2, wherein the base portion (Conover: Annotated Fig. 2; B) and the holder portion (Conover: Annotated Fig. 2; H) comprise a unibody structure.
Regarding Claim 11, Conover discloses the umbrella stand of claim 2, wherein the base portion (Conover: Annotated Fig. 2; B) and the holder portion (Conover: Annotated Fig. 2; H) are joined such that the handle of the umbrella extends from the cavity through a gap (Conover: Fig. 2; 16) between the base portion and the holder portion (Conover: Fig. 3).
Regarding Claim 12, Conover discloses the umbrella stand of claim 11, wherein the handle (Conover: Fig. 3; 24) of the umbrella is hook shaped.

    PNG
    media_image1.png
    642
    619
    media_image1.png
    Greyscale

I: Conover; Annotated Fig. 2

Claims 2, 8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilotti (US 5,354,031).
Regarding Claim 2, Bilotti discloses an umbrella stand comprising: a base portion (Bilotti: Fig. 4; 26) including a bottom surface and a top surface; a holder portion (Bilotti: Fig. 4; 28) including an elongate segment extending upward from the base portion, the elongate segment having a cavity (Bilotti: Fig. 2; 64) defined therein that is accessible via an open end configured to receive a handle of the umbrella; and a securement mechanism (Bilotti: Fig. 2; 60) configured to secure the umbrella within the cavity of the elongate segment.
Regarding Claim 8, Bilotti discloses the umbrella stand of claim 2, wherein the securement mechanism (Bilotti: Fig. 2; 60) comprises screws.
Regarding Claim 14, Bilotti discloses the umbrella stand of claim 2, wherein the holder (Bilotti: Fig. 4; 28) and base (Bilotti: Fig. 4; 26) portions are comprised of wood, plastic, resin, aluminum, steel, carbon fiber, wrought iron, or any combination thereof (Bilotti: Col. 3, Ln. 28-32, 46-51).  
Regarding Claim 15, Bilotti discloses the umbrella stand of claim 14, wherein the holder (Bilotti: Fig. 4; 28) and base (Bilotti: Fig. 4; 26) portions are comprised of different materials (Bilotti: Col. 3, Ln. 28-32, 46-51).  

Claims 2, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovett (US 9,463,850).
Regarding Claim 2, Lovett discloses an umbrella stand comprising: a base portion (Lovett: Fig. 1; 104, 106, 108) including a bottom surface and a top surface; a holder portion (Lovett: Fig. 1; 110) including an elongate segment extending upward from the base portion, the elongate segment having a cavity (Lovett: Fig. 1; 112) defined therein that is accessible via an open end configured to receive a handle of the umbrella; and a securement mechanism (Lovett: Fig. 1; 119) configured to secure the umbrella within the cavity of the elongate segment.
Regarding Claim 10, Lovett discloses the umbrella stand of claim 2, wherein the base portion (Lovett: Fig. 1; 104, 106, 108) and the holder portion (Lovett: Fig. 1; 110) comprise a unibody structure.
Regarding Claim 14, Lovett discloses the umbrella stand of claim 2, wherein the holder (Lovett: Fig. 1; 110) and base (Lovett: Fig. 1; 104, 106, 108) portions are comprised of wood, plastic, resin, aluminum, steel, carbon fiber, wrought iron, or any combination thereof (Lovett: Col. 3, Ln. 47-55).  
Regarding Claim 16, Lovett discloses the umbrella stand of claim 2, wherein the top surface of the base portion further includes at least one cylindrical cavity (Lovett: Annotated Fig. 1; C) at least 3.5 inches in diameter (Lovett: Col. 7, Ln. 31-35).

    PNG
    media_image2.png
    768
    751
    media_image2.png
    Greyscale

II: Lovett; Annotated Fig. 1




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Conover (US 4,609,175) in view of Frazier (US 6,520,194).
Regarding Claim 3, Conover discloses the umbrella stand of claim 2, but fails to disclose a bottom surface including a coupling mechanism for attaching the base portion to a surface. However, Frazier teaches a bottom surface including a coupling mechanism (Frazer: Fig. 1; 501) for attaching the base portion to a surface.
Conover and Frazier are analogous because they are from the same field of endeavor or a similar problem solving area e.g. pole supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface in Conover with the coupling mechanism from Frazier, with a reasonable expectation of success, in order to provide a bottom surface that increases the friction between the bottom surface and the surface it contacts, thereby helping prevent the bottom surface from slipping on and damaging the surface it contacts (Frazier: Col. 3, Ln. 35-39).
Regarding Claim 4, Conover discloses, as modified, teaches the umbrella stand of claim 3, wherein the coupling mechanism (Frazer: Fig. 1; 501) of the bottom surface comprises suction cups, rubber, magnet, glue, or ground spikes (Frazier: Col. 3, Ln. 35-39).


Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbret (US 2016/0326765) in view of Patarra (US 6,554,012).
Regarding Claim 2, Barbret discloses an umbrella stand comprising: a base portion (Barbret: Fig. 1; 110) including a bottom surface and a top surface; a holder portion (Barbret: Fig. 1; 106) including an elongate segment extending upward from the base portion, the elongate segment having a cavity defined therein that is accessible via an open end configured to receive a handle of the umbrella (Barbret: Fig. 1C, 2A).
Barbret fails to disclose a securement mechanism configured to secure the umbrella within the cavity of the elongate segment. However, Patarra teaches a securement mechanism (Patarra: Fig. 12; 82) configured to secure the umbrella within the cavity of the elongate segment.
Barbret and Patarra are analogous because they are from the same field of endeavor or a similar problem solving area e.g. pole supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder portion in Barbret with the securement mechanism from Patarra, with a reasonable expectation of success, in order to provide a means of releasably retaining an umbrella within the holder portion (Patarra: Col. 6, Ln. 46-51), thereby helping prevent the umbrella from being removed when in use .
Regarding Claim 18, Barbret, as modified, discloses the umbrella stand of claim 2, further comprising: a network interface (Barbret: Fig. 3; 1920) for communication with an electronic device over a wireless communication network; a processor (Barbret: Fig. 3; 1918); and a memory (Barbret: Fig. 3; 1930, 1932) having instructions stored thereon that, when executed by the processor, cause the processor to: establish a communication channel with the electronic device via the wireless communication network (Barbret: [0106]-[0117]).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631